Exhibit 10.4

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

NONQUALIFIED STOCK OPTION AWARD
PURSUANT TO THE PARK STERLING CORPORATION
2014 LONG-TERM INCENTIVE PLAN

 

THIS NONQUALIFIED STOCK OPTION AWARD is made as of the Grant Date by and between
PARK STERLING CORPORATION (the “Company”), a bank holding company organized
under the laws of the State of North Carolina; and ________________________ (the
“Optionee”).

 

Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference and further subject to the provisions of the Park Sterling
Corporation 2014 Long-Term Incentive Plan, the Company hereby awards as of the
Grant Date to Optionee a nonqualified stock option (the “Option”), as described
below, to purchase the Option Shares.

 

 

A.

 

Grant Date: ________________.

 

     

 

B.

 

Type of Option: Nonqualified Stock Option.

 

     

 

C.

 

Plan under which granted: Park Sterling Corporation 2014 Long-Term Incentive
Plan.

 

     

 

D.

 

Option Shares: All or any part of ___________ shares of the Company’s common
stock, $1.00 par value per share (the “Stock”), subject to adjustment as
provided in the attached Terms and Conditions.

 

     

 

E.

 

Exercise Price: $______ per share, subject to adjustment as provided in the
attached Terms and Conditions. The Exercise Price is, in the judgment of the
Committee, not less than 100% of the Fair Market Value of a share of Stock on
the Grant Date.

 

     

 

F.

 

Option Period: The Option may be exercised only during the Option Period which
commences on the Grant Date and ends, generally, on the earlier of (a) the tenth
(10th) anniversary of the Grant Date; or (b) the earliest of (i) immediately
upon the Optionee’s involuntary Termination of Employment for Cause, (ii) three
(3) months following the date the Optionee ceases to be an employee of the
Company (including any Affiliate) for reasons other than for Cause or due to
death or Disability, or (iii) one (1) year following the date the Optionee
ceases to be an employee of the Company (including any Affiliate) due to death
or Disability. Note that other limitations to exercising the Option, as
described in the attached Terms and Conditions, may apply.

 

     

 

G.

 

Vesting Schedule: The Option may be exercised only to the extent of Vested
Option Shares (as defined in Schedule 1). Option Shares shall become vested in
accordance with Schedule 1 hereto (the “Vesting Schedule”). Any portion of the
Option which is not vested at the time of Optionee’s Termination of Employment
shall be forfeited to the Company.

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 

IN WITNESS WHEREOF, the parties have signed this Award as of the Grant Date set
forth above.

             

PARK STERLING CORPORATION:

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

  

 

 

 

  

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 

TERMS AND CONDITIONS
TO THE
NONQUALIFIED STOCK OPTION AWARD
PURSUANT TO THE PARK STERLING CORPORATION
2014 LONG-TERM INCENTIVE PLAN

 

1. Exercise of Option. Subject to the provisions provided in the Award, these
accompanying Terms and Conditions and the provisions of the Plan, the Option may
be exercised with respect to all or any portion of the Vested Option Shares at
any time during the Option Period by:

 

(a) the delivery to the Company, at its principal place of business, of a
written notice of exercise in substantially the form attached hereto as
Exhibit 1, which shall be actually delivered to the Company no earlier than
thirty (30) days and no later than ten (10) days prior to the date upon which
Optionee desires to exercise all or any portion of the Option, unless prior
notice is waived by the Committee;

 

(b) payment to the Company of the Exercise Price multiplied by the number of
Vested Option Shares being purchased (the “Purchase Price”), as provided in
Section 3; and

 

(c) satisfaction of the withholding tax obligations under Section 2.

 

(d) Notwithstanding any other provision of this Award, in the event that the
capital of Park Sterling Bank (the “Bank”) falls below the minimum requirements
determined by the primary federal regulator of the Bank (the “Regulator”), the
Regulator may direct the Bank to require the Optionee to exercise, or otherwise
forfeit, the Option in whole or in part. If the Regulator gives such direction,
the Bank will notify the Optionee within forty-five (45) days from the date the
Regulator notifies the Bank in writing that the Optionee must exercise, or
otherwise forfeit, the Option in whole or in part. If the Optionee does not
exercise the Option in accordance with the Bank’s direction within twenty-one
(21) days of the Bank’s notification to the Optionee, the Committee may provide
for the cancellation of the Option.

 

Upon acceptance of such notice and receipt of payment in full of the Purchase
Price and, if applicable, withholding taxes, the Company shall cause to be
issued a certificate representing the Vested Option Shares purchased.
Notwithstanding the foregoing, in the event the Optionee is given notice of
Termination of Employment for Cause, the Optionee’s ability to exercise the
Option shall be suspended from the giving of such notice until such time as the
Optionee cures the circumstance(s) constituting Cause, if expressly permitted by
the applicable employment or services agreement or otherwise, or, if there is no
opportunity to cure or no cure is timely effected, from and after the giving of
such notice through and including the effective date of the Optionee’s
Termination of Employment.

 

2. Withholding. The Optionee must satisfy applicable federal, state and local,
if any, withholding taxes imposed by reason of the exercise of the Option either
by paying to the Company the full amount of the withholding obligation:

 

(a) in cash;

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 

(b) by electing, irrevocably and in writing in substantially the form of
Exhibit 2 (a “Withholding Election”) to (i) tender shares of Stock owned by the
Optionee prior to the date of exercise having a Fair Market Value equal to the
withholding obligation; or (ii) have the smallest number of whole shares of
Stock withheld by the Company which, when multiplied by the Fair Market Value of
the Stock as of the date the Option is exercised, is sufficient to satisfy the
amount of minimum required withholding tax obligations; or

 

(c) by any combination of the above. Optionee may make a Withholding Election
only if the following conditions are met:

 

(i)     the Withholding Election is made on or prior to the date on which the
amount of tax required to be withheld is determined (the “Tax Date”) by
executing and delivering to the Company a properly completed Notice of
Withholding in substantially the form attached hereto as Exhibit 2; and

 

(ii)     any Withholding Election will be irrevocable; however, the Committee
may, in its sole discretion, disapprove and give no effect to the Withholding
Election.

 

3. Purchase Price. Payment of the Purchase Price for all Vested Option Shares
purchased pursuant to the exercise of an Option shall be made:

 

(a) in cash or certified or bank cashier’s check;

 

(b) at the discretion of the Committee, by electing to have the number of shares
of Stock to be issued upon exercise reduced by the number of shares of Stock
having a Fair Market Value, as determined under the Plan, on the date of
exercise either equal to the Purchase Price or in combination with cash or check
equal to the Purchase Price; in such case, the Optionee will be deemed to have
elected to receive a taxable payment of cash equal to the excess of the Fair
Market Value of the number of shares of Stock withheld to pay the Purchase Price
(less any cash or check payment actually paid by the Optionee) over the portion
of the Purchase Price attributable to the shares withheld, which amount shall be
used to pay the Purchase Price, in exchange for cancellation of the portion of
the vested Option attributable to the number of shares of Stock the Company has
withheld to satisfy the Purchase Price; or

 

(c) if and when the Stock becomes traded by brokers, whether on a national
securities exchange or otherwise, by receipt of the Purchase Price in cash from
a broker, dealer or other “creditor” as defined by Regulation T issued by the
Board of Governors of the Federal Reserve System following delivery by the
Optionee to the Committee of instructions in a form acceptable to the Committee
regarding delivery to such broker, dealer or other creditor of that number of
Vested Option Shares with respect to which the Option is exercised; or

 

(d) in any combination of the foregoing.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 

4. Rights as Shareholder. Until the stock certificates reflecting the Option
Shares accruing to the Optionee upon exercise of the Option are issued to the
Optionee, the Optionee shall have no rights as a shareholder with respect to
such Option Shares. The Company shall make no adjustment for any dividends or
distributions or other rights on or with respect to Option Shares for which the
record date is prior to the issuance of that stock certificate, except as the
Plan or the attached Award otherwise provides.

 

5. Restriction on Transfer of Option.

 

(a) General Restrictions. The Optionee (and any subsequent holder of the Option)
may not sell, pledge or otherwise directly or indirectly transfer (whether with
or without consideration and whether voluntarily or involuntarily or by
operation of law) any interest in or any beneficial interest in the Option
except pursuant to the provisions of this Award. Any sale, pledge or other
transfer (or any attempt to effect the same) of the Option in violation of any
provision of this Award shall be void, and the Company shall not record such
transfer, assignment, pledge or other disposition on its books or treat any
purported transferee or pledgee of the Option as the owner or pledgee of the
Option for any purpose.

 

(b) Certain Permitted Transfers of Options. The restrictions contained in this
Section will not apply with respect to transfers of the Option pursuant to
applicable laws of descent and distribution; provided that the restrictions
contained in this Section will continue to be applicable to the Option after any
such transfer; and provided further that the transferee(s) of the Option must
agree in writing to be bound by the provisions of this Award.

 

6. Changes in Capitalization.

 

(a) The number of Option Shares and the Exercise Price shall be proportionately
adjusted for nonreciprocal transactions between the Company and the holders of
capital stock of the Company that cause the per share value of the shares of
Stock underlying the Option to change, such as a stock dividend, stock split,
spinoff, rights offering, or recapitalization through a large, nonrecurring cash
dividend (each, an “Equity Restructuring”).

 

(b) In the event of a merger, consolidation, reorganization, extraordinary
dividend, sale of substantially all of the Company’s assets or other material
change in the capital structure of the Company, or a tender offer for shares of
Stock, or a Change in Control, that in each case is not an “Equity
Restructuring,” the Committee shall take such action to make such adjustments in
the Option or the terms of this Award as the Committee, in its sole discretion,
determines in good faith is necessary or appropriate, including, without
limitation, adjusting the number and class of securities subject to the Option,
with a corresponding adjustment in the Exercise Price, substituting a new option
to replace the Option, accelerating the termination of the Option Period or
terminating the Option in consideration of a cash payment to the Optionee in an
amount equal to the excess of the then Fair Market Value of the Option Shares
over the aggregate Exercise Price of the Vested Option Shares. Any determination
made by the Committee pursuant to this Subsection (b) will be final and binding
on the Optionee. Any action taken by the Committee need not treat all optionees
equally.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 

(c) The existence of the Plan and the Option granted pursuant to this Award
shall not affect in any way the right or power of the Company to make or
authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Stock or the rights thereof, the dissolution or liquidation of the Company,
any sale or transfer of all or any part of its business or assets, or any other
corporate act or proceeding. Any adjustment pursuant to this Section may
provide, in the Committee’s discretion, for the elimination without payment
therefor of any fractional shares that might otherwise become subject to any
Option.

 

7. Special Limitation on Exercise. No purported exercise of the Option shall be
effective without the approval of the Committee, which may be withheld to the
extent that the exercise, either individually or in the aggregate together with
the exercise of other previously exercised stock options and/or offers and sales
pursuant to any prior or contemplated offering of securities, would, in the sole
and absolute judgment of the Committee, require the filing of a registration
statement with the United States Securities and Exchange Commission or with the
securities commission of any state. If a registration statement is not in effect
under the Securities Act of 1933 or any applicable state securities law with
respect to shares of Stock purchasable or otherwise deliverable under the
Option, the Optionee (a) shall deliver to the Company, prior to the exercise of
the Option or as a condition to the delivery of Stock pursuant to the exercise
of an Option, such information, representations and warranties as the Company
may reasonably request in order for the Company to be able to satisfy itself
that the Option Shares are being acquired in accordance with the terms of an
applicable exemption from the securities registration requirements of applicable
federal and state securities laws and (b) shall agree that the shares of Stock
so acquired will not be disposed of except pursuant to an effective registration
statement, unless the Company shall have received an opinion of counsel that
such disposition is exempt from such requirement under the Securities Act of
1933 and any applicable state securities law.

 

8. Lock-up Agreement. The Optionee hereby agrees that Optionee will not,
directly or indirectly, sell, offer, contract to sell, grant of options for the
purchase of, transfer the economic risk of ownership in, make any short sale of,
pledge or otherwise dispose of any Option Shares during the thirty (30) days
prior to and the one hundred eighty (180) days (or any shorter period permitted
by the managing underwriter) after the effectiveness of any underwritten public
offering, except as part of such underwritten public offering or if otherwise
permitted by the Company; provided, all similarly situated shareholders become
subject to the same restrictions. The Optionee hereby agrees to execute and
deliver any additional document or acknowledgement reflecting the foregoing
provisions or containing similar restrictions as may be requested by the Company
or its managing underwriters in connection with the initial public offering of
Stock. The Company may place a legend on any stock certificates representing
Option Shares and may impose stop-transfer instructions with respect to the
Option Shares in order to enforce the foregoing restrictions.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 

9. Legend on Stock Certificates. Certificates evidencing the Option Shares, to
the extent appropriate at the time, shall have noted conspicuously on the
certificate legends intended to give all persons full notice of the existence of
the conditions, restrictions, rights and obligations set forth herein and in the
Plan, and the Optionee shall not make any transfer of the Option Shares without
first complying with the restrictions on transfer described in such legends.
Such legends may include the following:  

 

TRANSFER IS RESTRICTED 

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) AND APPLICABLE STATE SECURITIES LAWS AND AS SUCH MAY ONLY BE
SOLD OR OTHERWISE TRANSFERRED: (1) PURSUANT TO REGISTRATION OR AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT, INCLUDING BUT NOT LIMITED TO RULE 144
THEREUNDER, AND THE SECURITIES LAWS OF ANY APPLICABLE STATE OR OTHER
JURISDICTION; OR (2) IF, IN THE OPINION OF COUNSEL, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER, SUCH TRANSFER IS EXEMPT FROM REGISTRATION OR IS
OTHERWISE IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER WHICH ALSO APPLY TO THE TRANSFEREE AS SET FORTH IN A NONQUALIFIED STOCK
OPTION AWARD, DATED _____________, 2014, A COPY OF WHICH IS AVAILABLE FROM THE
COMPANY. 

  

10. Governing Laws. This Award and these Terms and Conditions shall be
construed, administered and enforced according to the laws of the State of North
Carolina; provided, however, the Option may not be exercised except in
compliance with exemptions available under applicable state securities laws of
the state in which the Optionee resides and/or any other applicable securities
laws.

 

11. Successors. This Award and these Terms and Conditions shall be binding upon
and inure to the benefit of the heirs, legal representatives, successors and
permitted assigns of the Optionee and the Company.

 

12. Notice. Except as otherwise specified herein, all notices and other
communications required or permitted under this Award shall be in writing and,
if mailed by prepaid first-class mail or certified mail, return receipt
requested, shall be deemed to have been received on the earlier of the date
shown on the receipt or three (3) business days after the postmarked date
thereof. In addition, notices hereunder may be delivered by hand, facsimile
transmission or overnight courier, in which event the notice shall be deemed
effective when delivered or transmitted. All notices and other communications
under this Agreement shall be given to the parties hereto at the following
addresses: to the Company (attention of the Secretary), at 1043 E. Morehead
Street, Suite 201, Charlotte, NC 28204, or at any other address as the Company,
by notice to Optionee, may designate in writing from time to time; and to
Optionee, at Optionee’s address as shown on the records of the Company, or at
any other address as Optionee, by notice to the Company, may designate in
writing from time to time.

 

13. Severability. In the event that any one or more of the provisions or portion
thereof contained in the Award and these Terms and Conditions shall for any
reason be held to be invalid, illegal or unenforceable in any respect, the same
shall not invalidate or otherwise affect any other provisions of the Award and
these Terms and Conditions, and the Award and these Terms and Conditions shall
be construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 

14. Entire Agreement. Subject to the terms and conditions of the Plan, the Award
and the Terms and Conditions express the entire understanding of the parties
with respect to the Option.

 

15. Violation. Except as provided in Section 5, any transfer, pledge, sale,
assignment, or hypothecation of the Option or any portion thereof shall be a
violation of the terms of the Award or these Terms and Conditions and shall be
void and without effect.

 

16. Headings and Capitalized Terms. Section headings used herein are for
convenience of reference only and shall not be considered in construing the
Award or these Terms and Conditions. Capitalized terms used, but not defined, in
either the Award or the Terms and Conditions shall be given the meaning ascribed
to them in the Plan.

 

17. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of the Award and these
Terms and Conditions, the party or parties who are thereby aggrieved shall have
the right to specific performance and injunction in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative.

 

18. No Right to Continued Retention. Neither the establishment of the Plan nor
the award of Option Shares hereunder shall be construed as giving the Optionee
the right to continued employment with the Company or any Affiliate.

 

19. Restrictive Covenants. In consideration of the terms of this Award and your
access to “Confidential Information” (as defined below), you agree to the
restrictive covenants and the associated remedies as set forth below, which
exist independently of and in addition to any obligation to which you are
subject under the terms of any employment agreement, offer letter or any other
agreement containing restrictive covenants of the nature set forth herein (such
an agreement or offer letter, a “Covenants Agreement”).

 

(a)     Trade Secrets and Confidential Information. During the course of the
Optionee’s employment, the Optionee will acquire knowledge of the Company and/or
any Affiliate (collectively, “Park Sterling”), “Trade Secrets” (as defined
below) and other proprietary information relating to its business, business
methods, personnel, and customers (collectively, “Confidential Information”).
“Trade Secrets” means Park Sterling’s confidential information, which has an
economic value in being secret and which Park Sterling has taken steps to keep
secret and the Optionee understands and agrees that Trade Secrets include, but
are not limited to confidentially maintained client and customer lists and
information, and confidentially maintained prospective client and customer lists
and information. The Optionee agrees that Confidential Information of Park
Sterling is to be used solely and exclusively for the purpose of conducting
business on behalf of Park Sterling. The Optionee agrees that, both during and
after the Optionee’s employment, the Optionee will not remove, share disseminate
or otherwise use Park Sterling’s Trade Secrets to directly or indirectly
solicit, participate in or promote the solicitation of any of Park Sterling’s
clients, customers, or prospective customers for the purpose of providing
products or services that are in competition with Park Sterling’s products or
services.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 

(b)     Assignment of Inventions. The Optionee acknowledges and agrees that all
inventions and all worldwide intellectual property rights that the Optionee
makes, conceives or first reduces to practice (alone or in conjunction with
others) during the Optionee’s employment with Park Sterling are owned by Park
Sterling that (i) relate at the time of conception or reduction to practice of
the invention to Park Sterling’s business, or actual or demonstrably anticipated
research or development of Park Sterling whether or not the Optionee made,
conceived or first reduced the inventions to practice during normal working
hours; and (ii) involve the use of any time, material, information, or facility
of Park Sterling.

 

(c)     Non-solicitation. The Optionee agrees that for a one (1) year period
immediately following the Optionee’s termination of employment with Park
Sterling for any reason, the Optionee will not do any of the following, either
directly or indirectly or through associates, agents or employees:

 

(i)     solicit, recruit or promote the solicitation or recruitment of any
employee or consultant of Park Sterling for the purpose of encouraging that
employee or consultant to leave Park Sterling’s employ or sever an agreement for
services; or

 

(ii)     to the fullest extent enforceable under the applicable state law,
solicit, participate in or promote the solicitation of any of Park Sterling’s
clients, customers, or prospective customers with whom the Optionee had
“Material Contact” (as defined below) and/or regarding whom the Optionee
received Confidential Information, for the purpose of providing products or
services that are in competition with Park Sterling’s products or services.
“Material Contact” means interaction between the Optionee and the customer,
client or prospective customer within one (1) year prior to the Optionee’s last
day as an employee of Park Sterling which takes place to manage, service or
further the business relationship.

 

The one-year limitation is not intended to limit Park Sterling’s right to
prevent misappropriation of its Confidential Information beyond the one-year
period.

 

(d)     Violation of Covenants Agreement or Restrictive Covenants. If, in the
determination of the Company, the Optionee breaches any of the terms of a
Covenants Agreement and/or the restrictive covenants above, all unexercised
Options (whether vested or unvested) shall be immediately and irrevocably
forfeited. For each Option that the Optionee exercised within one (1) year prior
to the termination of the Optionee’s employment with Park Sterling or at any
time after the Optionee’s termination, the Optionee shall be required to repay
or otherwise reimburse the Company an amount having a value equal to the amount
the difference between the Fair Market Value of the Stock minus the Exercise
Price. For purposes of illustration only, if the Optionee was required to make a
reimbursement payment pursuant to this Section 19 and the Optionee had exercised
(i) 100 Options with an Exercise Price of $10 and acquired Stock with a Fair
Market Value of $15, and (ii) 30 Options with an Exercise Price of $10 and
acquired Stock with a Fair Market Value of $18, within the applicable one (1)
year period, then the Optionee would be required to repay $500 ((100 x ($15 -
$10)) + $240 (30 x ($18 - $10))). This Section 19 does not constitute Park
Sterling’s exclusive remedy for violation of the Optionee’s restrictive covenant
obligations, and Park Sterling may seek any additional legal or equitable
remedy, including injunctive relief, for any such violation.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 

20. Definitions. For purposes of this Award, the following terms shall have the
meanings ascribed to them below:

 

(a) For purposes of this Award, the term “Cause” has the same meaning as
provided in the employment agreement between the Optionee and the Company
and/or, if applicable, any Affiliate on the date of Termination of Employment,
or if no such definition or employment agreement exists, “Cause” means:

 

(i) any act by the Optionee of fraud against, material misappropriation from, or
material dishonesty to either the Company or any Affiliate;

 

(ii) conviction of the Optionee of a crime involving breach of trust or moral
turpitude or any felony;

 

(iii) conduct by the Optionee that amounts to willful misconduct, gross and
willful insubordination, gross neglect or inattention to or material failure to
perform the Optionee’s duties and responsibilities in the manner and to the
extent required by his position(s) with the Company or any Affiliate, including
prolonged absences; provided that the nature of such conduct shall be set forth
with reasonable particularity in a written notice to the Optionee who shall have
ten (10) days following delivery of such notice to cure such alleged conduct,
provided that such conduct is, in the reasonable discretion of the Company,
susceptible to a cure;

 

(iv) exhibition by the Optionee of a standard of behavior within the scope of or
related to his employment that is materially disruptive to the orderly conduct
of the business operations of the Company or any Affiliate (including, without
limitation, substance abuse, sexual harassment or sexual misconduct) in the
reasonable opinion of the Company;

 

(v) receipt of any form of notice, written or otherwise, that any regulatory
agency having jurisdiction over the Company or any Affiliate intends to
institute any form of formal or informal regulatory action against the Optionee;
or

 

(vi) the Optionee’s removal and/or permanent prohibition from participating in
the conduct of the affairs of the Company or any Affiliate by an order issued
under Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(4) and (g)(1)).

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 

(b) For purposes of this Award, the term “Good Reason” has the same meaning as
provided in the employment agreement between the Optionee and the Company
and/or, if applicable, any Affiliate on the date of Termination of Employment,
or if no such definition or employment agreement exists, “Good Reason” means:

 

(i) a material reduction of the Optionee’s annual base salary from its then
current rate without the Optionee’s consent, other than a reduction that also is
applied to substantially all other executive officers of the Company or
Affiliate if Optionee’s reduction is substantially proportionate to, or no
greater than, the reduction applied to substantially all other executive
officers; or

 

(ii) a material diminution in the authority, responsibilities or duties of the
Optionee hereunder without the Optionee’s consent;

 

provided, however, that for a Termination of Employment by the Optionee to be
for Good Reason, the Optionee must notify the Company or, if applicable,
Affiliate in writing of the event giving rise to Good Reason within thirty
(30) days following the occurrence of the event (or, if later, thirty (30) days
following the Optionee’s knowledge of occurrence of the event), the event must
remain uncured after the expiration of sixty (60) days following the delivery of
written notice of such event to the Company (or Affiliate) by the Optionee, and
the Optionee must resign effective no later than sixty (60) days following the
Company’s (or Affiliate’s) failure to cure the event and must give at least
thirty (30) days advance written notice prior to the Optionee’s effective date
of resignation.

 

(c) Other capitalized terms that are not defined herein have the meaning set
forth in the Plan or the Award, except where the context does not reasonably
permit.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 

 

EXHIBIT 1 

NOTICE OF EXERCISE OF
STOCK OPTION TO PURCHASE
COMMON STOCK OF
PARK STERLING CORPORATION

 

  

 

Name

 

 

  

 

 

 

 

  

 

Address

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

Date

 

 

 

Park Sterling Corporation
1043 E. Morehead Street, Suite 201
Charlotte, NC 28204
Attn: Corporate Secretary

Re:     Exercise of Nonqualified Stock Option

 

Gentlemen:

 

Subject to acceptance hereof by Park Sterling Corporation (the “Company”) and
pursuant to the provisions of the Park Sterling Corporation 2014 Long-Term
Incentive Plan (the “Plan”), I hereby give notice of my election to exercise
options granted to me to purchase ______________ shares of Stock of the Company
under the Nonqualified Stock Option Award (the “Award”) dated as of
_____________, 2014. The purchase shall take place as of __________, 20___ (the
“Exercise Date”).

 

 

 

On or before the Exercise Date, I will pay the applicable purchase price as
follows:

 

   



 

by delivery of cash or a certified (or bank cashier’s) check for $___________
for the full purchase price payable to the order of Park Sterling Corporation.

 

   



 

by having a number of Option Shares withheld, the Fair Market Value of which as
of the date of exercise is sufficient to satisfy the Exercise Price; I
understand that as a result of this election, I will be deemed to have elected
to receive a taxable payment of cash equal to the excess of the Fair Market
Value of the number of shares of Stock withheld to pay the Purchase Price (less
any payment I make by check) over the portion of the purchase price attributable
to the shares withheld, which amount shall be used to pay the purchase price, in
exchange for a cancellation of the portion of the vested Option attributable to
the number of shares of Stock the Company has withheld to satisfy the purchase
price;

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 



 

by delivery of the purchase price by _________________________, a broker, dealer
or other “creditor” as defined by Regulation T issued by the Board of Governors
of the Federal Reserve System. I hereby authorize the Company to issue a stock
certificate for the number of shares indicated above in the name of said broker,
dealer or other creditor or its nominee pursuant to instructions received by the
Company and to deliver said stock certificate directly to that broker, dealer or
other creditor (or to such other party specified in the instructions received by
the Company from the broker, dealer or other creditor) upon receipt of the
purchase price. Note: This choice is available only if and when the Stock
becomes traded by brokers; or

 

   



 

by delivery of shares of Stock that I own and that are represented by a stock
certificate I will surrender to the Company with my endorsement. If the number
of shares of Stock represented by such stock certificate exceed the number to be
applied against the purchase price, I understand that a new stock certificate
will be issued to me reflecting the excess number of shares.

 

The required federal, state, and local income tax withholding obligations on the
exercise of the Award shall be paid on or before the Exercise Date in cash or
with previously owned shares of Stock, as provided in the Award, or in the
manner provided in the Withholding Election previously tendered or to be
tendered to the Company no later than the Exercise Date.

 

I understand that I am not permitted to exercise the Option if I have been given
notice that my employment will be terminated for Cause. I understand that if my
ability to exercise is suspended in the manner provided for in the foregoing
sentence, my ability to exercise may only be reinstated in the event that I cure
the circumstances specified in such notice that was the basis for my termination
for Cause and only if such ability to cure is expressly provided for in the
applicable employment agreement or otherwise.

 

As soon as the stock certificate is registered in my name, please deliver it to
me at the above address.

 

If the Stock being acquired is not registered for issuance to and resale by the
Optionee pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the “1933
Act”), I hereby represent, warrant, covenant, and agree with the Company as
follows:

 

The shares of the Stock being acquired by me will be acquired for my own account
without the participation of any other person, with the intent of holding the
Stock for investment and without the intent of participating, directly or
indirectly, in a distribution of the Stock and not with a view to, or for resale
in connection with, any distribution of the Stock, nor am I aware of the
existence of any distribution of the Stock;

 

I am not acquiring the Stock based upon any representation, oral or written, by
any person with respect to the future value of, or income from, the Stock but
rather upon an independent examination and judgment as to the prospects of the
Company;

 

The Stock was not offered to me by means of publicly disseminated advertisements
or sales literature, nor am I aware of any offers made to other persons by such
means;

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 

I am able to bear the economic risks of the investment in the Stock, including
the risk of a complete loss of my investment therein;

 

I understand and agree that the Stock will be issued and sold to me without
registration under any state law relating to the registration of securities for
sale, and will be issued and sold in reliance on the exemptions from
registration under the 1933 Act, provided by Sections 3(b) and/or 4(2) thereof
and the rules and regulations promulgated thereunder;

 

The Stock cannot be offered for sale, sold or transferred by me other than
pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;

 

The Company will be under no obligation to register the Stock or to comply with
any exemption available for sale of the Stock without registration or filing,
and the information or conditions necessary to permit routine sales of
securities of the Company under Rule 144 under the 1933 Act are not now
available and no assurance has been given that it or they will become available.
The Company is under no obligation to act in any manner so as to make Rule 144
available with respect to the Stock;

 

I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records. I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company. I realize that the purchase of the Stock is a speculative investment
and that any possible profit therefrom is uncertain;

 

I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs. I
have received all information and data with respect to the Company which I have
requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;

 

I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Stock
hereunder and I am able to bear the economic risk of such purchase; and

 

The agreements, representations, warranties and covenants made by me herein
extend to and apply to all of the Stock of the Company issued to me pursuant to
this Award. Acceptance by me of the certificate representing such Stock shall
constitute a confirmation by me that all such agreements, representations,
warranties and covenants made herein shall be true and correct at that time.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 

I understand that the certificates representing the shares being purchased by me
in accordance with this notice shall bear a legend referring to the foregoing
covenants, representations and warranties and restrictions on transfer, and I
agree that a legend to that effect may be placed on any certificate which may be
issued to me as a substitute for the certificates being acquired by me in
accordance with this notice. I further understand that capitalized terms used in
this Notice of Exercise without definition shall have the meanings given to them
in the Award or the Plan, as applicable.

 

 

 

 

 

 

 

 

             

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

PARK STERLING CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Date:

 

 

  

 

  

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of Shares Exercised:                               

 

Number of Shares Remaining:                               

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 

EXHIBIT 2

 

NOTICE OF WITHHOLDING ELECTION
PARK STERLING CORPORATION
2014 LONG-TERM INCENTIVE PLAN

 

 

 

 

 

         

TO:

 

Park Sterling Corporation

 

 

 

 

 

 

 

FROM:

 

 

 

 

  

 

 

 

 

 

 

 

 

 

RE:

 

Withholding Election

 

 

 

This election relates to the Option identified in Paragraph 3 below. I hereby
certify that:

 

(1)

 

My correct name and social security number and my current address are set forth
at the end of this document.

 

   

(2)

 

I am (check one, whichever is applicable).

 



 

the original recipient of the Option.

 

     

 



 

the legal representative of the estate of the original recipient of the Option.

 

     

 



 

a legatee of the original recipient of the Option.

 

     

 



 

the legal guardian of the original recipient of the Option.

 

(3)

 

The Option to which this election relates was issued under the Park Sterling
Corporation 2014 Long-Term Incentive Plan (the “Plan”) in the name of
________________ for the purchase of a total of _______________ shares of Stock
of the Company. This election relates to _______________ shares of Stock
issuable upon exercise of the Option, provided that the numbers set forth above
shall be deemed changed as appropriate to reflect the applicable Plan
provisions.

 

   

(4)

 

In connection with any exercise of the Option with respect to the Stock, I
hereby elect:

 



 

to have certain of the shares otherwise issuable pursuant to the exercise
withheld by the Company for the purpose of having the value of the shares
applied to pay federal, state, and local, if any, taxes arising from the
exercise.

 

     

 



 

to tender shares of Stock owned by me prior to the exercise of the Option for
the purpose of having the value of the shares applied to pay such taxes.

 

 

 

The shares to be withheld or tendered, as applicable, shall have, as of the Tax
Date applicable to the exercise, a Fair Market Value equal to the minimum
statutory tax withholding requirement under federal, state, and local law in
connection with the exercise.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 

(5)   This Withholding Election is made no later than the Tax Date and is
otherwise timely made pursuant to the Plan.      

(6)

 

I understand that this Withholding Election may not be revised, amended or
revoked by me.

 

   

(7)

 

The Plan has been made available to me by the Company. I have read and
understand the Plan and I have no reason to believe that any of the conditions
to the making of this Withholding Election have not been met.

 

   

(8)

 

Capitalized terms used in this Notice of Withholding Election without definition
shall have the meanings given to them in the Plan.

 

 

 

 

 

 

 

 

             

Dated:

 

 

 

 

 

 

  

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

         

Social Security Number

 

Name (Printed)

 

 

 

 

 

 

 

 

 

  

 

 

 

 

Street Address

 

 

 

 

 

 

 

 

 

  

 

 

 

 

City, State, Zip Code

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

 NQ STOCK OPTION AWARD

 

 

SCHEDULE 1
VESTING SCHEDULE
NONQUALIFIED STOCK OPTION AWARD
ISSUED PURSUANT TO THE
PARK STERLING CORPORATION
2014 LONG-TERM INCENTIVE PLAN

 

A.

 

“Vested Option Shares” means only that percentage of the number of Option Shares
subject to the Option as to which the Option becomes exercisable if the Optionee
continues, at all times, as an officer or employee of the Company or any
Affiliate from the Grant Date to the applicable anniversary of the Grant Date
below.

 

 

 

Percentage of Option Shares

 

                        Vesting Date

 

which are Vested Option Shares

 

Prior to the first anniversary of the Grant Date

 

 

0

%

 

First anniversary of the Grant Date

 

 

331/3

%

 

Second anniversary of the Grant Date

 

 

662/3

%

 

Third anniversary of the Grant Date

 

 

100

%

 

 

 

B.

 

 

The Optionee shall continue to have the opportunity to vest in Option Shares so
long as the Optionee remains in the continuous service of the Company and its
Affiliates without incurring a Termination of Employment. Notwithstanding the
requirements of the Vesting Schedule, the continuous service condition will be
deemed satisfied as to all of the Option Shares if the Optionee provides
continuous services to the Company and/or any Affiliate following the Grant Date
through the date of any of the earlier events listed below:

 

   

(a) in the event of the Optionee’s involuntary Termination of Employment without
Cause; or

         

(b) in the event of the Optionee’s Termination of Employment due to a
resignation for Good Reason.

 

 

 

The Option Shares which have satisfied (or are deemed to have satisfied) the
conditions of the Vesting Schedule are herein referred to as the “Vested Option
Shares.” Any portion of the Option Shares which have not become Vested Option
Shares in accordance with this Vesting Schedule before or at the time of
Optionee’s Termination of Employment shall be forfeited. There will be no
proration of the Vesting Schedule for partial years of service.

 